Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000676
                                                       27-FEB-2013
                                                       08:26 AM




                         SCWC-12-0000676


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    BARBARA ELLEN SHERRILL,

                Petitioner/Petitioner-Appellant,


                               vs.


   ESTATE OF THOMAS MICHAEL PICO, JR., and MARY ZANAKIS PICO,

               Respondents/Respondents-Appellees.



       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT

            (CAAP-12-0000676; PROBATE NO. 10-1-0254)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

     Circuit Judge Nacino, in place of Acoba, J., recused)


          The application for a writ of certiorari, filed on

January 18, 2013, is hereby rejected.

          DATED: Honolulu, Hawai'i, February 27, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Edwin C. Nacino